Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Arthur Smith on 1/10/2022.
The application has been amended as follows: 
	Claim 1 (currently amended) A massage apparatus for use as a robot end effector comprising: a support structure, a movable block comprising an outer stage and an inner stage that are compressible towards each other along an axis, the moving block movably disposed within the support structure, a massage head attached to the movable block, a force sensor and a microcontroller; wherein the microcontroller is configured to dynamically reposition the movable block along the axis to maintain an applied force within a predetermined range in response to applied force readings transmitted by the force sensor[[.]]; and further comprising a rotation module, the rotation module connecting the massage head to the movable block, the rotation module having a main shaft pulley and a follow shaft pulley mechanically linked thereto via a linking means, the main shaft pulley and/or follow shaft movably attached to the massage head such that the massage head revolves about the axis. 
	

	Claim 8 has been canceled.  
	In claim 9 line 1, “claim 8” has been amended to --claim 1--.
In claim 10 line 1, “claim 8” has been amended to --claim 1--; and
 	      line 2, “or a series gears” has been amended to --or cogs--.
Claim 11 line 1, “claim 8” has been amended to --claim 1--.
	Specification:
	The specification at page 5 line 16 has been amended to include at the end of the paragraph       --The cogs, the chain, or the belt as described above constitute a linking means.--
REASONS FOR ALLOWANCE
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest all the features of claim 1 or dependents therein. 
The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, US20100286569A1 to Nagano (hereinafter “Nagano”), the closest prior art of record, discloses a massage apparatus comprising a support structure (Fig. 1 massage unit 2), a moveable block comprising an inner stage (Fig. 6A base 51) and outer stage (Fig. 6A cover 53), a massage head attached to the moveable block (Fig. 1 massage head 28), a force sensor (Fig. 6A force sensor SC), and a microcontroller (Fig. 1 controller C). 
	JP2003135547A to Masaru (hereinafter “Masaru”) demonstrates it was known in the art before the effective filing date of the claimed invention to use an inner and outer stage that are compressible toward each other (JP2003135547A to Masaru Fig. 1 device base 4, coil spring 5, movable base member 17. The structure is compressible and thus is movably disposed within the structure).

	Examiner notes that amended claim 1 includes limitation which have been interpreted to invoke 112(f). They are as follow:
“a linking means”
“a rotation module” 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure regarding massagers as robot end effectors and mechanical components thereof: US-20170266077-A1 to Mackin; US-20170049164-A1 to Gruentzig; US-20150182411-A1 to Lin; US-20100268132-A1 to Wu; US-20050096571-A1 to Miki; US-20050090771-A1 to Miki; US-20040260211-A1 to Maalouf; US-20010014781-A1 to Nissim; and US-10034814-B2 to Zhang.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER RAUBENSTRAW whose telephone number is (571)272-0662. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMCHUAN YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER A RAUBENSTRAW/Examiner, Art Unit 3785                   

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785